Citation Nr: 1229092	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  00-02 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 29, 1998, for the award of a 20 percent rating for service-connected lumbar spine disorder.

2.  Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which assigned a 20 percent rating for the Veteran's service-connected lumbar spine disorder effective from May 29, 1998.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was previously before the Board in September 2001, May 2009, and July 2011.  In September 2001, the Board, in part, remanded the claims of entitlement to an effective date earlier than May 29, 1998, for the award of a 20 percent rating for a lumbar spine disorder and entitlement to a rating in excess of 20 percent for the lumbar spine disability.  In May 2009, the Board, in part, also remanded those two claims for additional development.  In July 2011, the Board, in part, again remanded these two claims, as well as a claim of entitlement to service connection for a gastrointestinal disorder, for further development.  As a preliminary matter, the Board finds that the remand directives regarding the current appellate claims have been completed, and, thus, another remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

With respect to the claim of service connection for a gastrointestinal disorder, the Board notes that service connection was established for such a disability (identified as peptic ulcer disease) by a May 2012 rating decision when the case was in remand status.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

As an additional matter, the Board notes the Veteran indicated in a June 2012 statement that he was entitled to a total rating based upon individual unemployability (TDIU) back to the day after his separation from service in 1975.  The Board also notes that the Veteran has made similar claims in the past, and that the matter of entitlement to an earlier effective date for the TDIU has been the subject of prior decisions, to include a March 2008 rating decision which found that an effective date earlier than September 17, 1992, was not warranted for his TDIU.  As such, it appears the Veteran is seeking to reopen this earlier effective date claim.  However, such a claim does not appear to have been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection was established for lumbosacral strain by a December 1975 rating decision.  An initial noncompensable (zero percent) rating was assigned, effective from June 15, 1975.  Although the Veteran filed a timely notice of disagreement (NOD) with the assigned rating, he did not perfect it by filing a timely substantive appeal after a statement of the case (SOC) was promulgated in November 1976.

2.  A July 2011 Board decision found that there was no clear and unmistakable error (CUE) in the December 1975 rating decision in assigning a noncompensable rating for the service-connected lumbar spine disorder.

3.  On January 12, 1983, the Veteran submitted a statement indicating he was seeking an increased rating for his service-connected lumbar spine disorder.  No earlier increased rating claim for this disability is of record since the time of the December 1975 rating decision.

4.  The Veteran's January 1983 increased rating claim for his service-connected lumbar spine disorder was denied by an April 1983 rating decision.  The record reflects that he filed a timely NOD in April 1984, that an SOC was promulgated in July 1984, and that the Veteran continued to express disagreement with the assigned rating in July 1984.  The RO also sent correspondence to a Member of Congress indicating that the claim was on appeal to the Board.

5.  On November 7, 1988, the Veteran submitted a statement in which he contended that his service-connected disabilities had increased in severity.  However, no action appears to have been taken regarding the service-connected lumbar spine disorder in light of this statement.

6.  Prior to March 3, 1990, it was not factually ascertainable that the Veteran met or nearly approximated the criteria for a compensable rating for his service-connected lumbar spine disorder; i.e., it was not manifested by fracture of a vertebral body, ankylosis, slight limitation of motion, evidence of intervertebral disc syndrome, or lumbosacral strain with characteristic pain on motion.

7.  As of March 3, 1990, it was factually ascertainable that the Veteran's service-connected lumbar spine disorder was manifested by lumbosacral strain with characteristic pain on motion.

8.  For the period from March 3, 1990, to May 29, 1998, it was not factually ascertainable that the Veteran met or nearly approximated the criteria for a rating in excess of 10 percent for his service-connected lumbar spine disorder; i.e., it was not manifested by fracture of a vertebral body, ankylosis, moderate limitation of motion, moderate symptoms of intervertebral disc syndrome, or lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.

9.  For the period from May 29, 1998, the record does not reflect the Veteran's service-connected lumbar spine disorder is manifested by fracture of a vertebral body; ankylosis; severe limitation of motion; severe symptoms of intervertebral disc syndrome with recurring attacks and intermittent relief; severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion; forward flexion of the thoracolumbar spine to 30 degrees or less; or incapacitating episodes as defined by VA regulation having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The December 1975 RO decision, which established an initial noncompensable rating for lumbosacral strain, effective from June 15, 1975, is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.153 (1975).

2.  The criteria for a compensable rating for the Veteran's service-connected lumbar spine disorder prior to March 3, 1990, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 5295 (2002).

3.  The criteria for a rating of no more than 10 percent for the Veteran's service-connected lumbar spine disorder are met as of March 3, 1990.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 5295 (2002).

4.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disorder from May 29, 1998, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

A. Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, however, the rating decision which assigned a 20 percent rating for the Veteran's service-connected lumbar spine disorder effective from May 29, 1998, was promulgated in December 1998, prior to the November 2000 enactment of the VCAA.  Thus, it was impossible to provide notice of the VCAA before the initial adjudication in the present appellate claims.  Indeed, VA's General Counsel has held that the failure to do so under such circumstances does not constitute error.  See VAOGCPREC 7-2004.  Under such circumstances, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that this defect can be remedied by a fully compliant VCAA notice issued prior to a readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was sent VCAA-compliant notification via letters dated in February 2004, May 2007, July 2011, and January 2012, followed by readjudication of the appeal by multiple supplemental SOCs (SSOCs) with the most recent being in May 2012.  These letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio.  Moreover, the May 2007 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his current appellate claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  For example, statements from his accredited representative have included citations and references to relevant regulatory and statutory provisions regarding the current appellate claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated . . . that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the Board finds that the duty to assist the Veteran in the development of his case has been satisfied.  Various records have been obtained and considered in conjunction with this case.  Moreover, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  The Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Here, the February 2004 letter to the Veteran requested that he identify any outstanding records regarding the treatment he had received for his lumbar spine disorder from separation to the present.  In a March 2004 statement, he responded that all evidence requested by the February 2004 had already been provided and should be in the claims folder.  He did make reference to film of his original injury, noting that all football games at that time were filmed.  However, the circumstances of his original injury are not in dispute as service connection has been established for the lumbar spine disorder and nothing indicates that such film would provide information regarding the symptomatology of the lumbar spine disorder during the period relevant to this appeal.  In addition, all VA medical records for this relevant period were requested and obtained to the extent available.  For example, all VA records for the period from January 1982 to the present were requested in June 2009.  With respect to the increased rating claim, the Board notes the Veteran has not indicated there is outstanding evidence documenting symptoms of his service-connected lumbar spine disorder that is not reflected by the evidence already of record.

The Board further notes that the Veteran was accorded VA medical examinations which included relevant findings regarding his service-connected lumbar spine disorder in June 1996, August 1998, November 1998, April 2004, June 2007, October 2009, and September 2011.  The findings on these examinations are consistent with the other evidence of record, as well as the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated that his lumbar spine disorder has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

B. Review and Evidence Standard

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


II. General Legal Criteria

A. Effective Date

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(o)(1) (2011).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) requires a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151 (2011).  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155 (2011).

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In determining whether a higher rating was factually ascertainable, the Board must look at the criteria for evaluating the service-connected disability.  

B. Rating

The criteria for evaluating disabilities of the back were substantially revised during the pendency of this appeal.  For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating intervertebral disc syndrome were amended, effective September 23, 2002.  See 67 Fed. Reg. 54345-49 (Aug. 22, 2002).  The newly enacted provisions of this section allow for intervertebral disc syndrome (preoperatively or postoperatively) to be evaluated based either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  In addition, effective September 26, 2003, further changes were made to the remaining criteria for evaluating spine disorders.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under Diagnostic Codes 5235-5243, with Diagnostic Code 5243 essentially embodying the revised provisions of the former Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General Counsel, it was held that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating the appropriate rating for a service-connected disability, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

Under former Diagnostic Code 5285, residuals of a fracture of a vertebral body with cord involvement, bedridden, or requiring long leg braces warrants a 100 percent evaluation.  A 60 percent rating is warranted for residuals of a fracture of a vertebral body without cord involvement, abnormal mobility requiring neck brace (jury mast).  Where residuals of a fracture of a vertebra do not result in spinal cord involvement and do not produce abnormal mobility requiring a neck brace, disability is evaluated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of a vertebral body.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5286 evaluates complete bony fixation ankylosis) of the spine.  When there is unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) a 100 percent rating was assigned.  When there is a favorable angle, a 60 percent rating was assigned.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5289 provides criteria for evaluating ankylosis of the lumbar spine.  Favorable ankylosis warrants a 20 percent rating, while unfavorable ankylosis warrants a 30 percent rating.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5292 provides for the evaluation of limitation of motion of the lumbar spine.  When the limitation of motion of the lumbar spine is slight, a 10 percent rating is provided.  When the limitation of motion is moderate, a 20 percent rating is provided.  When the limitation of motion is severe, a rating of 40 percent is warranted.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5293 provides for evaluation of intervertebral disc syndrome. Intervertebral disc syndrome is assigned a noncompensable rating when it postoperative, cured.  A 10 percent evaluation is assigned when it is mild.  Moderate symptoms with recurring attacks are assigned a 20 percent evaluation.  Severe symptoms, with recurring attacks and intermittent relief are assigned a 40 percent evaluation.  Pronounced symptoms, that are persistent and compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief are assigned a 60 percent evaluation.  The maximum evaluation available under Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5295 provides for the evaluation of lumbosacral strain.  A noncompensable rating is assigned for slight subjective symptoms only.  With characteristic pain on motion, a rating of 10 percent is provided.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position, a rating of 20 percent is provided.  When severe with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, a rating of 40 percent is provided.  38 C.F.R. § 4.71a (2002).

The Board notes that in citing to the 2002 edition of the Code of Federal Regulations it is doing so simply because that was the last edition to contain all of the former Diagnostic Codes.  A review of the Code of Federal Regulations reflects that there has been no change in this criteria or the numbering of the relevant Diagnostic Codes during the pendency of this case.  

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the "new" criteria) changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are now rated under the General Rating Formula for Diseases and Injuries of the Spine.  

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51454 (Aug. 27, 2003).

Although the criteria under Diagnostic Code 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer. See supplementary information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria. 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32,449 (June 10, 2004).

III. Analysis

In the instant case, and for the reasons stated below, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected lumbar spine disorder prior to March 3, 1990; that he is entitled to a compensable rating of no more than 10 percent for the period from March 3, 1990; and that he is not entitled to a rating in excess of 20 percent for the period from May 29, 1998.

By way of history, and as previously detailed in the September 2001 Board remand, the RO established service connection for lumbosacral strain by a December 1975 rating decision, and assigned an initial noncompensable rating, effective June 15, 1975.  The RO notified the Veteran of that decision by letter dated in January 1996.  He filed a timely NOD and the RO issued a SOC in November 1976.  The Veteran failed to perfect his appeal by submission of a timely substantive appeal and the December 1975 rating decision became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.153 (1975).  Additionally, no new and material evidence was received within the time period to appeal.  See 38 C.F.R. § 3.156(b).  Moreover, a July 2011 Board decision found that there was no CUE in the December 1975 rating decision in assigning a noncompensable rating for the service-connected lumbar spine.  As such, the Board is precluded from readjudicating the issues addressed in that decision based upon the same evidence of record at that time.

In view of the foregoing, the Board must address whether there was an unadjudicated increased rating claim for the Veteran's service-connected lumbar spine disorder from the time of the December 1975 rating decision and the current effective date of May 29, 1998.  

As detailed in the September 2001 Board remand, on January 12, 1983, the RO received a statement in which the Veteran requested an increased rating for his lumbosacral strain.  No earlier increased rating claim for this disability is of record since the time of the December 1975 rating decision.

The RO denied an increased rating in April 1983 upon consideration of additional private medical records, and notified the Veteran of the decision by letter dated in May 1983.  

In April 1984, the RO received a statement in which the Veteran expressed disagreement with the RO's denial of increased compensation for a lumbosacral strain.  In a letter dated in May 1984, the RO advised the Veteran's Representative in Congress that the Veteran had appealed the RO's denial of an increased rating for lumbosacral disability and that "that issue [would] be incorporated into his appeal to the Board of Veterans Appeals." 

The RO issued a SOC in July 1984.  In letters dated in July and September 1984, the RO similarly advised the Veteran's Senator in Congress.  Later in July 1984, the Veteran expressed continued disagreement with the denial of benefits for his back.  Additionally, other statements, such as those received in 1987, evidence the Veteran's continued disagreement with the RO's denial of an increased rating for a lumbosacral disability, without final adjudication of the matter. 

The record also reflects that the RO accepted a statement, marked as received May 29, 1998, as the Veteran's request for an increased rating for his lumbosacral spine disability.  The RO thereafter assigned a 20 percent rating, effective on May 29, 1998.  The Veteran perfected an appeal with respect to the matter of entitlement to an increased rating prior to May 29, 1998.  That matter is currently before the Board. 

In view of the foregoing, the Board stated in the September 2001 remand that due to the procedural posture of this case, the matter of entitlement to an increased rating for lumbosacral strain, pending since 1983, must still be adjudicated.  The Board noted that the RO had not considered such matter based on the entire evidentiary record; nor was it clear that all pertinent records of treatment or evaluation for the lumbosacral spine in the interim between approximately the 1983 receipt of claim and to date are of record.  Therefore, the case was remanded to correct this deficiency, as well as to accord the Veteran a new VA medical examination to evaluate his service-connected lumbar spine disorder.

The Board notes that it was determined in a May 2004 SSOC that the Veteran had not submitted a timely substantive appeal to perfect his appeal to the April 1983 rating decision; and that, therefore, his appeal was no longer in effect, and the decision dated in April 1983 was finally adjudicated.  However, the Board previously determined in September 2001 that the Veteran's increased rating claim had been pending since 1983, with an apparent determination that his statements indicating continued disagreement were a timely substantive appeal as well as the fact that the RO indicated in the July 1984 letter that the claim was to be sent to the Board.  The Board also reiterated its determination that the Veteran had a pending claim since 1983 in the May 2009 remand.  Moreover, such action is consistent with the Court's holdings in Rowell v. Principi, 4 Vet. App. 9 (1993); Gonzalez- Morales v. Principi, 16 Vet. App. 556 (2002); Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the veteran to believe that an appeal had been perfected).

The Board further notes that even if it concurred with the determination that the April 1983 rating decision was a final adjudication of the January 1983 claim, it would still find that he had a pending, unadjudicated increased rating claim for his service-connected lumbar spine disorder prior to May 29, 1998.  Specifically, by a statement received on November 7, 1988, the Veteran requested that his service-connected disabilities be "reopened," and contended that they had increased in severity.  However, no action appears to have been taken in regard to the service-connected lumbar spine disorder in light of this increased rating claim.

In view of the foregoing, the record reflects the Veteran had a pending increased rating claim for his service-connected lumbar spine disorder since January 12, 1983.  The Board must now address whether it was factually ascertainable that he satisfied the criteria for a higher rating, to include the current 20 percent rating or higher, prior to May 29, 1998.  Only the "old" criteria in effect prior to the 2002 and 2003 revisions are for consideration during this period.  See VAOPGCPREC 3-2000.

The Board acknowledges that the Veteran has had complaints of low back pain during the pendency of this case.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in this case, and a number of the VA medical examinations conducted repetitive testing in an effort to simulate flare-ups of pain.  However, as detailed below, except for the period from March 3, 1990, to May 29, 1998, there were no competent medical findings which reflect the Veteran's complaints of pain resulted, or would result in, functional impairment to the extent necessary for a higher rating.

The Board finds that for the period from January 12, 1983, to March 3, 1990, it was not factually ascertainable that the Veteran met or nearly approximated the criteria for a compensable rating for his service-connected lumbar spine disorder; i.e., it was not manifested by fracture of a vertebral body, ankylosis, slight limitation of motion, evidence of intervertebral disc syndrome, or mild lumbosacral strain with characteristic pain on motion.  

The Board observes that the competent medical evidence during this period primarily concerned conditions other than the service-connected lumbar spine disorder, such as the service-connected heart disorder which included complaints of chest pain.  He identified private treatment from a Dr. T, who provided a statement indicating treatment from November 1982 to April 1983.  However, this treatment was in regard to the feet, which Dr. T diagnosed as talipes valgus.  Although Dr. T indicated that this diagnosed condition was "complicated with cramps in feet, legs, low and high back," no objective findings were actually mentioned regarding the lumbar spine.  

The Board acknowledges that the Veteran indicated he experienced back pain during this period.  However, there were no competent medical findings confirming he had pain on motion, or more than slight symptoms of lumbosacral strain.  (Diagnostic Code 5295).  Moreover, there is no indication that the lumbar spine disorder was manifested by residuals of a fracture of the vertebra (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), ankylosis of the lumbar spine (Diagnostic Code 5289), or intervertebral disc syndrome (Diagnostic Code 5293).  The Board also notes that there were no range of motion findings noted during this period.  Without specific findings as to this motion, there is nothing by which the Board could find he had slight or any other limitation of motion so as to warrant a compensable rating under Diagnostic Code 5292, even when taking into account complaints of pain.  Moreover, there were no findings of arthritis which would warrant a compensable rating of 10 percent pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (section 4.59 applies to disabilities other than just arthritis).  Here, the distinction between the Veteran's case and the veteran in Burton is that the evidence during this rating period shows only a symptom of pain, but not painful motion.  Thus, the facts of Burton do not apply to this rating period.

In view of the foregoing, the Board finds that the record reflects the Veteran did not meet or nearly approximate the criteria for a compensable rating for his service-connected lumbar spine disorder prior to March 3, 1990.

For the period from March 3, 1990, the Board notes that VA outpatient treatment records from that date reflect he was evaluated for and noted as having pain on motion as do subsequent records.  Therefore, it was factually ascertainable as of that date that he satisfied the criteria for a 10 percent rating under Diagnostic Code 5295.  See 38 C.F.R. §§ 4.3, 4.7, 4.59; Burton, 25 Vet. App. at 1.

In determining that the Veteran satisfies the criteria for a 10 percent rating, the Board must still address whether he satisfied the criteria for a higher rating.  Here, the Board finds that the period from March 3, 1990, to May 29, 1998, it was not factually ascertainable that the Veteran met or nearly approximated the criteria for a rating in excess of 10 percent for his service-connected lumbar spine disorder; i.e., it was not manifested by fracture of a vertebral body, ankylosis, moderate limitation of motion, moderate symptoms of intervertebral disc syndrome, or lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.

As with the period prior to March 3, 1990, no specific range of motion findings appear to be documented in the record, to include the June 1996 VA general medical examination.  Records dated in May 1990 actually stated the Veteran had good range of motion.  Conversely, records dated in October 1990 indicated that there was decreased range of motion for lateral rotation, and rotation to the right, but did not specify actual range of motion findings in terms of degrees.  As such, there are no specific results which would enable the Board to find that there was more than slight limitation of motion so as to warrant a rating in excess of 10 percent under Diagnostic Code 5292.

In regard to Diagnostic Code 5293, the Board observes that an October 1990 MRI of the lumbar spine revealed evidence of disc desiccation and bulging at L2-L3 level without evidence of nerve root compression, and a larger disc bulge at L4-5 level.  X-rays taken as part of the June 1996 VA examination indicated moderate spondylosis of the lumbar spine and calcification of the anterior longitudinal ligament at L4-5; as well as slight narrowing of the L5-S1 disc space and stated that this was "probably a normal variation."  An MRI of the lumbar spine conducted May 7, 1998, revealed mild degenerative disc changes with no herniation.  However, these findings, as well as the other evidence of record, indicates no more than mild symptoms of intervertebral disc syndrome which are consistent with the 10 percent rating.  Nothing in these records suggests the type of moderate symptoms contemplated by the criteria for a 20 percent rating or higher under Diagnostic Code 5293.

Regarding Diagnostic Code 5295, the Board acknowledges that there are references to muscle spasm.  However, the record does not reflect that there was muscle spasm on extreme forward bending.  Moreover, nothing indicates the service-connected lumbar spine disorder had loss of lateral spine motion, unilateral, in a standing position.  The June 1996 VA general medical examination noted that his back was normal to inspection.  No such findings were otherwise indicated in the treatment records on file for this period.

For the reasons detailed above, the Board has determined that the Veteran is entitled to a 10 percent rating for his service-connected lumbar spine disorder from March 3, 1990, to May 29, 1998.  To this extent only his appeal for an earlier effective date is allowed.

With respect to the issue of whether the Veteran is entitled to a rating in excess of 20 percent for his service-connected lumbar spine disorder for the period from May 29, 1998, the Board finds that during this period the disability was not manifested by fracture of a vertebral body; ankylosis; severe limitation of motion; severe symptoms of intervertebral disc syndrome with recurring attacks and intermittent relief; severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion; forward flexion of the thoracolumbar spine to 30 degrees or less; or incapacitating episodes as defined by VA regulation having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

As with the period prior to May 29, 1998, there is no indication that the lumbar spine disorder is manifested by residuals of a fracture of the vertebra (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).

In regard to the Veteran's range of motion, the September 1998 VA spine examination noted that he could forward bend to 100 degrees, but it was noted that he did bend his knees; he could hyper-extend backwards 20 degrees; he could flex to the left 10 degrees, and 18 degrees to the right.  The November 1998 VA examination was promulgated following x-ray studies and other tests performed on the Veteran.  No further findings were made as to the symptomatology regarding the lumbar spine disorder.

The April 2004 VA examination noted that on range of motion testing forward flexion was to 56 degrees actively and to 60 degrees passively, with pain at 48 degrees; extension to 20 degrees actively, 25 degrees passively, pain at 20 degrees; side bending to the right to 15 degrees actively and passively, pain at 15 degrees; left side bending to 20 degrees actively and passively, pain at 15 degrees; right rotation to 45 degrees actively and passively, pain at 38 degrees; left rotation to 50 degrees actively, 56 degrees passively, and pain at 45 degrees.  Further, the examiner opined that the Veteran had moderate limitation of motion.  Also, it was noted that he did not exhibit any weakened movement, excess fatigability, or incoordination.

The June 2007 VA examination showed active and passive flexion to 90 degrees, with pain at 70 degrees; active and passive extension to 20 degrees, with pain at 15 degrees; right and left lateral flexion was to 20 degrees active and passive, with pain at 15 degrees; left and right lateral rotation to 15 degrees active and passive, with pain at 10 degrees.  There was no additional loss of motion on repetitive use.  The October 2009 VA examination noted that active motion showed flexion to 45 degrees, extension to 18 degrees, left lateral flexion to 25 degrees, right lateral flexion to 30 degrees, left lateral rotation to 35 degrees, and right lateral rotation to 40 degrees.  Although there was objective evidence of pain on active range of motion, there were no additional limitations after three repetitions.

The September 2011 VA examination showed forward flexion to 104 degrees, extension to 17 degrees, right side bending to 12 degrees, left side bending to 25 degrees, left lateral rotation to 70 degrees, and right lateral rotation to 68 degrees.  After repetitive motion x3, he was found to have forward flexion to 90 degrees, with a 14 degree loss; extension to 12 degrees, with a 5 degree loss; side bending to right to 20 degrees; left side bending to 17 degrees, with an 8 degree loss; left lateral rotation to 75 degrees; and right lateral rotation to 77 degrees. 

In view of the foregoing, the Board finds that the Veteran clearly does not have forward flexion limited to 30 degrees or less even with consideration of painful motion and other factors.  Moreover, these findings indicate no more than moderate limitation of motion when compared to normal range of motion.  Therefore, a rating in excess of 20 percent is not warranted based upon limitation of motion under either former Diagnostic Code 5292 or General Rating Formula for Diseases and Injuries of the Spine.  Further, these findings indicate the Veteran does not have impairment analogous to ankylosis as he still has motion of the spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.).  As such, a rating in excess of 20 percent is not warranted on this basis under the General Rating Formula either.

With respect to former Diagnostic Code 5293, the Board notes that that the x-ray study of the lumbar spine conducted as part of the September 1998 VA examination, and noted on the November 1998 VA examination report, showed minor spondylosis of the vertebral bodies and slight narrowing of disc space; cortical margins were intact; and osseous density was adequate.  The examiner also stated that this might be a normal variation.  X-rays conducted in June 2007 showed mild dextroscolisois of the lumbar spine; normal alignment lumbar sacral vertebrae; mild wedge compression deformity of L4 vertebral body which appeared old; and vertebral body spurring L4-5 level posteriorly.  A March 2008 MRI of the lumbar spine showed mild dextrorotary scoliosis and some spondylosis in the lower thoracic and lumbar spine generally; some degenerative disc changes throughout the lumbar spine, basically at L2-3, L3-4, L4-5, and L5-S1; some significant Schmorls nodes in the lower thoracic and upper lumbar region; and some generalized facet joint arthropathy.  X-rays conducted in October 2009 again noted that the lumbar vertebrae were normally aligned.  There was mild disc space narrowing and moderate spondylosis.  A November 2009 MRI showed multilevels of mild to moderate degenerative spondylosis; with no central spinal canal stenosis; disc space moderately narrowed at L3-4 and L4-5; no significant neural foraminal narrowing; and only mild facet athropathy at L5-S1.  A July 2011 MRI revealed multilevel degenerative disc changes throughout the lumbar spine, most significant degeneration and narrowing noted at L4-5 and to a lesser degree at L2-3 and to the least degree at L3-4 and L5-S1, moderate by degree; Schmorl's nodes noted at L1-2 and L2-3; some generalized spondylosis throughout the lumbar spine; and facet joint arthropathy with foraminal stenosis on the right.

In short, the aforementioned studies, as well as the other evidence of record, have described the extent of the Veteran's spine impairment as mild to moderate.  Granted, the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  Nevertheless, the fact that such terms are consistently used in the studies of the spine is persuasive evidence of little impairment thereof.  Moreover, these findings in combination with the other evidence of record reflect that the service-connected lumbar spine disorder is not manifested by severe symptoms of intervertebral disc syndrome, with recurring attacks and intermittent relief.  As such, a rating in excess of 20 percent is not warranted under former Diagnostic Code 5293.

Regarding former Diagnostic Code 5295, the Board notes that while there is evidence of degenerative changes on the aforementioned x-ray and MRI studies, they do not show listing of the whole spine to opposite side.  This is further supported by the fact that the April 2004 VA medical examination noted that the Veteran's spine had normal curvature.  Similarly, no abnormal spinal curvatures were found on the June 2007 or October 2009.  The September 2011 VA examination found the back had normal curvature.  Moreover, none of the range of motion testing conducted during the pendency of this case demonstrates marked limitation of forward bending or abnormal mobility on forced motion.  There is also no indication of positive Goldthwaite's sign.  Thus, a rating in excess of 20 percent under former Diagnostic Code 5295 is not warranted for this period.

The Board has already determined that the Veteran does not satisfy the criteria for a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, as detailed above.

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides any associated neurologic impairment is to be evaluated separately under the appropriate Diagnostic Code.  However, while the Veteran has had complaints of numbness, as well as pain radiating to his legs, the competent medical evidence does not reflect he has associated neurologic impairment due to his service-connected lumbar spine disorder.  In fact, the July 2011 VA examination specifically found that the Veteran did not have any neurological impairment, and that there was no lumbar radiculopathy related to his lower back disability.  It was also emphasized that the MRI findings showed no neuroforaminal narrowing nor nerve impingement on the right or left side.

With respect to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there was no indication of any such episodes on the September 1998, November 1998, or April 2004 VA medical examinations.  The June 2007 VA examination specifically noted that in the past 12 months the Veteran had not had any episodes of incapacitation or being bedridden.  Similarly, the October 2009 VA medical examination found that there were no incapacitating episodes of spine disease.  The September 2011 VA examination stated that the Veteran had not had any episodes of incapacitating episodes for which he was prescribed bedrest by a physician for his lower back, but did note he was prescribed bed rest for his right hip which is unrelated to his lower back.  Nothing else in the evidence of record otherwise indicates he has experienced period(s) of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Thus, he is not entitled to a rating in excess of 20 percent under this Formula either.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 20 percent for his service-connected lumbar spine disorder for the period from May 29, 1998.

The Board notes that in making the above determination, it took into account the applicability of "staged" rating(s) pursuant to Fenderson and Hart.  In fact, the Board found that he was entitled to a "staged" rating of 10 percent for the period beginning March 3, 1990, to May 29, 1998.  However, no other distinctive period(s) are shown in the record where the Veteran met or nearly approximated the criteria for a rating in excess of those detailed above.

The Board also reiterates that it took into account the Veteran's complaints of pain, as well as the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, as detailed above, the record does not reflect impairment attributable to these complaints of pain, to include during flare-ups and repetitive testing, which indicates a compensable rating was warranted prior to March 3, 1990; or a rating in excess of 10 percent from March 3, 1990, to May 29, 1998; or a rating in excess of 20 percent for the period from May 29, 1998.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. 

Here, it does not appear that the RO has evaluated whether the Veteran is entitled to extraschedular ratings, and the Veteran has not raised the matter himself.  The Board therefore is without authority to consider the matter of extraschedular ratings.  Moreover, the record does not appear to warrant referral of an extraschedular rating to the RO as his symptomatology appears consistent with the relevant schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability based on individual employability as a result of service-connected disability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, the Veteran is already in receipt of a TDIU.  Therefore, no further discussion of his entitlement to such a rating is warranted in this case.


	(CONTINUED ON NEXT PAGE)


ORDER

A compensable rating for the Veteran's service-connected lumbar spine disorder prior to March 3, 1990, is denied.

A compensable rating of no more than 10 percent for the service-connected lumbar spine disorder for the period from March 3, 1990, to May 29, 1998, is granted, subject to the law and regulations governing the payment of monetary benefits.  To this extent only his claim for an earlier effective date is allowed.

A rating in excess of 20 percent for the service-connected lumbar spine disorder for the period from May 29, 1998, is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


